

Exhibit 10.2
 


 
FIRST AMENDMENT TO CREDIT AGREEMENT
 


 
FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as of November 21,
2008 by and among GERBER SCIENTIFIC, INC., GERBER SCIENTIFIC INTERNATIONAL INC.,
as Borrowers, GERBER COBURN OPTICAL INTERNATIONAL, INC., GERBER SCIENTIFIC UK,
LTD., SPANDEX LTD., and GERBER SCIENTIFIC INTERNATIONAL LTD., as the Initial
Guarantors, VIRTEK VISION INTERNATIONAL INC., VIRTEK LASER SYSTEMS NORTH
AMERICA, INC., VIRTEK EUROPEAN HOLDINGS INC., (the “Virtek Guarantors”, and
together with Initial Guarantors, the “Guarantors”), the several banks and other
financial institutions and lenders from time to time party hereto (the
"Lenders"), and RBS CITIZENS, N.A., in its capacity as administrative agent for
the Lenders (the "Agent").
 
WITNESSETH:
 
WHEREAS, the Borrowers, the Initial Guarantors, the Lenders and the Agent are
each party to that certain Credit Agreement dated as of January 31, 2008 (the
“Credit Agreement”) pursuant to which the Lenders established a $125,000,000
revolving credit facility for the benefit of the Borrowers.
 
WHEREAS, the Borrowers previously informed the Agent and the Lenders that Gerber
Scientific, Inc. (“Gerber”) desired to indirectly acquire all of the capital
stock of Virtek Vision International Inc. (“Virtek Public”) (the “Virtek
Acquisition”).
 
WHEREAS, the Borrowers requested a waiver of the terms of clause (iv) of the
definition of Permitted Acquisition as such clause applies to the Virtek
Acquisition (the “Acquisition Waiver”) and the Majority Lenders granted such
Acquisition Waiver on August 28, 2008.
 
WHEREAS, Gerber, acting through Gerber Scientific International LTD, has
consummated the Virtek Acquisition.
 
WHEREAS, pursuant to Section 8.8 of the Credit Agreement the Virtek Guarantors
are required to become Guarantors under the Credit Agreement.
 
WHEREAS, the Borrowers have requested certain adjustments to the definitions of
EBIT and EBITDA as a result of the Virtek Acquisition and the Majority Lenders
have agreed to such adjustments.
 
NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1.  Defined Terms.  Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
 
Section 2.  Amendment of Credit Agreement.   Section 1.1 of the Credit Agreement
is hereby amended by deleting the definitions of Consolidated EBIT and
Consolidated EBITDA in their entirety and substituting therefor the following:
 
“‘Consolidated EBIT’ shall mean for any period the sum of (a) Consolidated Net
Income and (b) all amounts deducted in computing Consolidated Net Income in
respect of (i) Consolidated Interest Expense, and (ii) taxes based on or
measured by income, in each case for the period under review, provided, however,
that for each of the four quarter periods ending October 31, 2008, January 31,
2009, April 30, 2009 and July 31, 2009 Consolidated EBIT shall be increased by
(i) the non-cash “inventory step up” for such period associated with the
inventory of the Virtek Guarantors and their Subsidiaries purchased by the
Borrowers on the date of the Virtek Acquisition and (ii) the non-cash expense
required to be taken by the Parent in the amount of the difference between the
ceiling and the spot rate on its hedging agreement in connection with the Virtek
Acquisition relating to Canadian Dollar fluctuations not to exceed $750,000 U.S.
Dollars in the aggregate.”
 
“‘Consolidated EBITDA’ shall mean for any period the sum of (a) Consolidated Net
Income and (b) all amounts deducted in computing Consolidated Net Income in
respect of (i) Consolidated Interest Expense, (ii) taxes based on or measured by
income, (iii) consolidated depreciation and amortization expense, in each case
for the period under review, and (iv) all non-cash expenses incurred in
connection with the termination of the Existing Credit Agreement provided,
however, that for each of the four quarter periods ending October 31, 2008,
January 31, 2009, April 30, 2009 and July 31, 2009 Consolidated EBITDA shall be
increased by (i) the non-cash “inventory step up” for such period associated
with the inventory of the Virtek Guarantors and their Subsidiaries purchased by
the Borrowers on the date of  the Virtek Acquisition and (ii) the non-cash
expense required to be taken by the Parent in the amount of the difference
between the ceiling and the spot rate on its hedging agreement in connection
with the Virtek Acquisition relating to Canadian Dollar fluctuations not to
exceed $750,000 U.S. Dollars in the aggregate.”
 
Section 3.  Amendment of Credit Agreement Schedules.  Each of the Schedules to
the Credit Agreement is hereby amended and restated by deleting the Schedules
attached to the Credit Agreement in their entirety and substituting therefor the
Schedules attached hereto as Exhibit A.
 
Section 4.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the truth and accuracy of the representations set forth in Section 7
below and shall become effective upon receipt by the Agent of:
 
(a)           Counterparts of this Amendment duly executed by each of the Loan
Parties, the Agent and the Majority Lenders.
 
(b)           A joinder of security agreement executed by Virtek Laser Systems
North America, Inc. (“Virtek U.S.”).
 
(c)           A general security agreement executed by Virtek Public.
 
(d)           A general security agreement executed by Virtek European Holdings
Inc. (“Virtek Private”).
 
(e)           A share pledge executed by Virtek Public with regard to shares of
Virtek Private.
 
(f)           A share pledge executed by Virtek Public with regard to shares of
Virtek U.S.
 
(g)           Powers of attorney with respect to pledge of shares of Virtek
Private.
 
(h)           Stock certificates representing all shares of Virtek Private.
 
(i)           An Intellectual Property Security Agreement executed by Virtek
U.S.
 
(j)           The opinions of (i) Cummings & Lockwood LLC, United States counsel
to the Loan Parties and (ii) Goodmans, LLP Canadian counsel to the Guarantors,
each dated the date of execution of this Agreement.
 
(k)           Copies of the resolutions of the Board of Directors or equivalent
body of each of  the Loan Parties (other than Gerber Scientific UK, LTD and
Spandex Limited) authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to which such Loan Party is a party,
certified by the Secretary or an Assistant Secretary (or Clerk or Assistant
Clerk) of such Loan Party (which certificate shall state that such resolutions
are in full force and effect).
 
(l)           Certificates from an officer of each of Gerber Scientific UK, LTD
and Spandex Limited in each case certifying (i) that the applicable Loan Party’s
constitutional documents delivered to the bank on January 31, 2008 remain in
full force and effect without amendment or rescission and (ii) that the
incumbency of the officer executing this Amendment on the applicable Loan
Party’s behalf remains unchanged since January 31, 2008.
 
(m)           Certificates of insurance with respect to the Virtek Guarantors
naming the Agent as additional insured and loss payee.
 
(n)           Certificates of legal existence and corporate good standing for
the Loan Parties of recent date issued by the appropriate Canadian and
Massachusetts governmental authorities.
 
(o)           Such other documents, certificates and opinions as the Agent or
the Lenders may reasonably request which have been notified to the Borrowers in
writing prior to the date hereof.
 
Section 5.  Joinder of Virtek Guarantors.  In consideration of, and in order to
induce the Lenders to make Loans under the Credit Agreement and in accordance
with Section 8.8 of the Credit Agreement, each Virtek Guarantor hereby consents
and agrees (i) to be jointly and severally  liable with all other Guarantors for
all Lender Obligations, and all other obligations and covenants of the Loan
Parties now or hereafter existing under the Credit Agreement and the other Loan
Documents, (ii) to be deemed to be a “Guarantor” (as defined in the Credit
Agreement) jointly and severally with all other Guarantors and (iii) to be bound
by all representations, warranties, covenants and agreements of the Guarantors
under the Credit Agreement, the Loan Documents and all related documents, in
each case, with the same force and effect as if such Virtek Guarantor was a
signatory to such documents and was expressly named therein, but subject to this
amendment.
 
Section 6.  Covenants.  Gerber covenants that it will, and will cause each of
its Subsidiaries to, comply with the following covenants and provisions:
 
(a)           Gerber Scientific Canada Inc. will continue to hold no assets and
will be dissolved by December 31, 2008.
 
(b)           The Virtek Guarantors shall have transferred their primary United
States based depository, operating, concentration and disbursement accounts to
the Agent in compliance with Section 8.7 of the Credit Agreement by December 15,
2008.
 
(c)           Virtek Public will cause stock certificates representing all
shares of Virtek U.S., together with stock powers executed in blank, to be
delivered to the Agent by November 28, 2008.
 
(d)           Virtek will cause deposit account control agreements in form and
substance reasonably acceptable to the Agent with regard to each account of the
Virtek Guarantors (other than United States based accounts) to be delivered to
the Agent by December 31, 2008.
 
(e)           Virtek will cause a notarized share pledge executed by Virtek
Private with regard to 65% of the shares of FOBA Technology + Services GmbH (the
“FOBA Pledge”) in form and substance reasonably acceptable to the Agent, to be
delivered to the Agent no later than December 31, 2008.
 
(f)           Virtek will cause a true and correct copy of any and all leases
pursuant to which any Virtek Guarantor is leasing any real property if the value
of Collateral located thereon exceeds $1,000,000, and if the location thereof is
in the United States or Canada, a landlord waiver in form and substance
reasonably acceptable to the Agent with respect to such real property, to be
delivered to the Agent by December 15, 2008.
 
(g)           Upon the earlier to occur of (i) 10 Business Days following the
date that Virtek Public becomes a private company and (ii) December 15,
2008,  Gerber and each of its Subsidiaries shall pledge and deliver 100% of
their equity interests of Virtek Public to the Agent and shall cause Goodmans
LLP to deliver to the Agent an opinion in form and substance reasonably
acceptable to the Agent regarding the capitalization of Virtek Public and pledge
of its shares.
 
Section 7.  Representations and Warranties.  The Loan Parties, jointly and
severally, represent and warrant, on and as of the date of this Amendment, that:
 
(a)           No Default or Event of Default is outstanding both before and
after giving effect to this Amendment.
 
(b)           The representations and warranties of the Loan Parties contained
in the Credit Agreement are true and accurate on and as of the date of this
Amendment, except (i) that the references in Article 5 to the 2007 Financial
Statements (except in Section 5.12) shall be deemed to refer to the most recent
audited consolidated financial statements of Gerber and its Subsidiaries
furnished to the Agent and (ii) to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties were true and accurate as of such earlier date).
 
(c)           Since April 30, 2008, there have been no events, acts, conditions
or occurrences of whatever nature, singly or in the aggregate, which have had,
or could reasonably be expected to have, a Material Adverse Effect.
 
(d)           Except with respect to the requirement of clause (iv) of the
definition of Permitted Acquisition as described in the Acquisition Waiver, the
Virtek Acquisition was a Permitted Acquisition.
 
Section 8.  Survival.  Each of the foregoing representations and warranties
shall be made at and as of the date of this Amendment.  Each of the foregoing
representations and warranties shall constitute a representation and warranty of
the Loan Parties under the Credit Agreement, and it shall be an Event of Default
if any such representation and warranty shall prove to have been incorrect or
false in any material respect at the time when made or deemed to have been
made.  Each of the foregoing representations and warranties shall survive and
not be waived by the execution and delivery of this Amendment or any
investigation by the Administrative Agent or any Lender.
 
Section 9.  Ratification of Credit Agreement and Loan Documents.  Except as
expressly waived or amended herein, all terms, covenants and conditions of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect, and the parties hereto do expressly ratify and confirm the Credit
Agreement and the other Loan Documents.  All future references to the Credit
Agreement shall be deemed to refer to the Credit Agreement as modified hereby.
 
Section 10.  Loan Document.  This Amendment shall be deemed to be a Loan
Document and a breach of any covenant contained herein shall constitute an Event
of Default under the Credit Agreement.
 
Section 11.  Miscellaneous Provisions.
 
(a)           Counterparts and Expenses.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
and all counterparts, taken together, shall constitute but one and the same
document.  The Loan Parties, jointly and severally,  agree to pay on demand all
the Agent’s reasonable expenses in preparing, executing and delivering this
Amendment, and all related instruments and documents, including, without
limitation, the reasonable fees and out-of-pocket expenses of Agent’s special
counsel, Goodwin Procter LLP.
 
(b)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.
 


 


 
[Signatures on Following Page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Agent and the Lenders
have caused this Amendment to be executed by their duly authorized officers as
of the date set forth above.
 


 
                                                        THE BORROWERS:
 
                                                        GERBER SCIENTIFIC, INC.
 
                                                        By:           /s/William
V. Grickis, Jr.
                                                        Name:  William V.
Grickis, Jr.
            
                                                        Title:    Senior Vice
President, General Counsel
 
                                                                    and
Secretary
 
                                                        GERBER SCIENTIFIC
INTERNATIONAL, INC.
 
                                                        By:           /s/
William V. Grickis, Jr.
 
                                                        Name:  William V.
Grickis, Jr.
 
                                                        Title:    Director and
Secretary
 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 

 
 

--------------------------------------------------------------------------------

 

                                                        GUARANTORS:
 
                                                         GERBER COBURN OPTICAL
INTERNATIONAL, INC.




 
                                                        By:           /s/
William V. Grickis, Jr.
                                                        Name:  William V.
Grickis, Jr.
                                                        Title:    Secretary


 
                                                         GERBER SCIENTIFIC UK,
LTD.
 


 
                                                        By:           /s/ Rodney
W. Larson
                                                        Name:  Rodney W. Larson
                                                        Title:    Director


 
                                                         SPANDEX LIMITED
 


 
                                                         By:           /s/
Rodney W. Larson
                                                        Name:  Rodney W. Larson
                                                        Title:    Director


 
                                                        GERBER SCIENTIFIC
INTERNATIONAL LTD.
 


 
                                                         By:           /s/
William V. Grickis, Jr.
                                                        Name:  William V.
Grickis, Jr.
                                                        Title:    Vice
President, Director and Secretary

 
 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 

--------------------------------------------------------------------------------




 


 
                                                    VIRTEK VISION INTERNATIONAL
INC.
 


 
                                                    By:           /s/ William V.
Grickis, Jr.
                                                    Name:  William V. Grickis,
Jr.
                                                    Title:    Secretary


 
                                                     V IRTEK EUROPEAN HOLDINGS
INC.
 


 
                                             By:           /s/ William V.
Grickis, Jr.
                                                     Name:  William V. Grickis,
Jr.
                                                     Title:    Director and
Secretary


 
                                                     VIRTEK LASER SYSTEMS NORTH
AMERICA, INC.
 


 
                                                     By:           /s/ William
V. Grickis, Jr.
                                                     Name:  William V. Grickis,
Jr.
                                                     Title:    Director and
Secretary


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 


 

 
 

--------------------------------------------------------------------------------

 



 
                                            THE AGENT:
 
                                            RBS CITIZENS, N.A., as Agent
 
                                            By: /s/ Carlos A. Calixto
 
                                            Name:   Carlos A. Calixto
 
                                            Title:     Vice President
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 


 

 
 

--------------------------------------------------------------------------------

 

                                            THE LENDERS:
 
                                            RBS CITIZENS, N.A.
 
                                            By:        /s/ Carlos A. Calixto
 
                                            Name:   Carlos A. Calixto
 
                                            Title:     Vice President
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 


 

 
 

--------------------------------------------------------------------------------

 

                                        SOVEREIGN BANK
 
                                        By:        /s/ Jay L. Massiro
 
                                        Name:   Jay L. Massiro
 
                                        Title:     Senior Vice President
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 


 

 
 

--------------------------------------------------------------------------------

 

                                        BANK OF AMERICA, N.A.
 
                                         By:        /s/ Christopher T. Phelan
 
                                        Name:   Christopher T. Phelan
 
                                        Title:     Senior Vice President
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 

 
 

--------------------------------------------------------------------------------

 

                                            HSBC BANK USA, NATIONAL ASSOCIATION
 
                                            By:        /s/ Jeffrey N. Wieser
 
                                            Name:   Jeffrey N. Wieser
 
                                            Title:     Senior Relationship
Manager
    


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 


 

 
 

--------------------------------------------------------------------------------

 

                                    JP MORGAN CHASE BANK N.A.
 
                                    By:      /s/ Dustin Knoop
 
                                    Name:  Dustin Knoop
 
                                    Title:   Associate
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 

 
 

--------------------------------------------------------------------------------

 

                                        MERRILL LYNCH CAPITAL CORPORATION
 
                                         By:        /s/ John Swadba
 
                                        Name:   John Swadba
 
                                        Title:     Managing Director
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Signature Page to First Amendment to Credit Agreement
 

 
 

--------------------------------------------------------------------------------

 
